Citation Nr: 1718679	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-14 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.   Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent.

2.   Entitlement to a total disability rating based on individual unemployability prior to August 31, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from May 1967 to May 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted service connection for PTSD and assigned an initial 30 percent rating, effective from April 28, 2005.  The Veteran was notified of that decision on November 25, 2005.

The Veteran did not submit a notice of disagreement with that decision, but on November 6, 2006, he submitted a claim for TDIU.  He reported that his disability had affected his employment since 1978.  This report constituted new and material evidence received within the appeal period and prevented the October 2005 decision from becoming final until it was readjudicated.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. 3.159(b) (2016).

The claim was readjudicated in a March 2010 rating decision, and the Veteran submitted a notice of disagreement in August 2010.  He subsequently perfected the current appeal.

In an April 2012 rating decision, the RO granted a 50 percent rating for PTSD, effective November 8, 2006.  In a September 2014 rating decision, the RO granted the Veteran a 50 percent rating for PTSD from April 28, 2005.  

In July 2012, the Veteran and his wife testified during a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

These matters were previously before the Board in May 2014, at which time they were remanded for further development to include affording the Veteran a VA examination, obtaining outstanding treatment records, and referring the Veteran's TDIU claim to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b).  Outstanding treatment records were obtained and the Veteran was afforded a new VA examination in August 2014.  Further, by a September 2014 rating decision, the RO granted a TDIU, effective August 31, 2010.

The issue of entitlement to a total disability rating based on individual unemployability from April 28, 2005 to August 31, 2010, is addressed in the REAMND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Symptoms attributable to the Veteran's service-connected PTSD are productive of no more than occupational and social impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

Where the evidence demonstrate distinct time periods in which the service-connected disability exhibited distinct symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  38 C.F.R. § 4.130.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

In determining whether a 70 percent rating is warranted, the focus is on whether there are deficiencies in most of the areas of work, school, family relations, judgement, thinking and mood.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Although a veteran's symptomatology is the primary consideration in assessing veteran's disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); 38 C.F.R. § 4.130.

According to the Fourth Edition of the "American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), global assessment of function (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." [An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V. However, the provisions of this interim final rule do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.]  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Analysis

VA treatment records from March 2005 indicate that the Veteran presented to the Emergency Room because he thought he needed help with anger management.  He stated that his wife and friend told him that he was more angry and irritable in the months prior.  He reported having flashbacks from "time to time" of his time in Vietnam.  They lasted a few seconds and occurred once a week at most.  He stated he enjoyed walking to town to meet friends and that he and that he and his wife were going to visit their son, which he was looking forward to.  He denied any thoughts of hopelessness or suicidal ideation.

VA treatment records from May 2005 indicate that the Veteran's mood was stable.  He reported his angry outburst as not being "too bad."  The examiner noted that the Veteran experienced nightmares, flashbacks, and increased startle response.  He denied suicidal or homicidal ideation or any psychosis.  

The Veteran was afforded a VA examination for his PTSD in October 2005.  The examiner noted that the Veteran had intrusive recollections approximately once a week and nightmares every few weeks.  He stated that sleep disturbance was mild but that irritability was a significant problem.  The Veteran's wife reported that they had many acquaintances in the community.  The examiner noted that the Veteran had been married for 39 years with three children, whom he stays in contact with.  The Veteran reported that he enjoyed playing cards.  The examiner noted that the Veteran did not have inappropriate behavior or obsessive/ritualistic behavior.  He did not experience panic attacks.  The examiner opined that the Veteran's PTSD symptoms were moderate.  

The Veteran was afforded another VA examination for PTSD in February 2007.  The examiner noted that the Veteran was a member of the VFW and American Legion.  He reported being very active with the VFW.  He reported that he enjoyed playing cards and going to the golf course with a friend.  The examiner noted that the Veteran made efforts to avoid thoughts, feelings, or conversations associated with his trauma.  He also avoided activities, places, or people that arouse recollections of the trauma.  He had an inability to recall an important aspect of the trauma and markedly diminished interest or participation in significant activities.  He felt detached from others, had a restricted range of affect, and a sense of a foreshortened future.  Difficulty falling asleep, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response was also noted. 

On VA examination in January 2010, the Veteran reported that he regularly attended church with his wife and enjoyed collecting double barrel shotguns.  He also enjoyed putting out flags for the VFW.  The examiner noted that the Veteran did not have obsessive/ritualistic behavior, panic attacks, nor did he have homicidal or suicidal thoughts.  The examiner opined that there was not total occupational and social impairment due to PTSD and his PTSD symptoms did not result in deficiencies in most areas listed in the criteria for the 70 percent rating.  The examiner concluded that the Veteran's PTSD symptoms would equate with moderate impairment in productivity on a frequent basis.

In a June 2012 statement, the Veteran's wife reported that the Veteran's PTSD caused him to be less tolerant of people.  She reported he did not like too much noise or activity and "although he care[d] for his family deeply, he [did] not allow children or noise in his living room comfort area because of the extra noise or sudden noises." 

VA treatment records from July 2012 indicate that the Veteran symptoms included avoidance, flashbacks, thrashing in his sleep, restless sleep and hypervigilance.  He reported becoming irritable and needing to take a break when his grandchildren were around.  The examiner noted that his thought processes and association were normal and coherent.  He did not have any suicidal or violent ideation and his insight and judgment were good.  His memory was intact. 

At a July2012 Board hearing, the Veteran's wife reported that he was not suicidal and that he had an "even temper" approximately fifty percent of the time. 

A VA examination report from August 2014 indicates that the Veteran spent his time watching television and sometimes driving to town to do shopping for his wife or to go to a local shop to visit friends.  On mental status examination, his insight and judgment were intact and he was oriented in all spheres.  The examiner opined that the Veteran's PTSD, in and of itself did present some intermittent and mild to moderate impairment in interaction with others of social and occupational nature, particularly when it came to conversations about things that might remind him of stressors experienced during the military, or in crowded situations where noise was a significant factor.

Throughout the appeal period, the Veteran has reported symptoms of irritability, hypervigilance, exaggerated startle response, some flashbacks, and a tendency to isolate from others, particularly in crowded situations where noise was a significant factor.  

Despite the Veteran's reports of feeling irritable and withdrawing because of loud noise, the evidence shows that the Veteran was consistently oriented in all spheres, -had an appropriate affect, and was generally functioning satisfactorily.  The Veteran was not found to have impairment in abstract thinking, difficulty in understanding complex commands, or suicidal or homicidal ideation.  He did not have any obsessive/ritualistic behavior or panic attacks.  

Moreover, he was able to establish and maintain effective social relationships.  Indeed, he reported that he had maintained a relationship with his wife and maintained relationships with his children.  VA examination reports show that although he did not engage in much social activities, he enjoyed collecting shotguns, playing cards, playing golf with a friend, and visiting friends at the local coffee shop.  He also reported being active with the VFW.  Thus, it cannot be said that the Veteran has an inability to establish and maintain effective relationships, much less total social impairment.  

The Veteran has not been shown to have deficiencies in most of the areas needed for the 70 percent rating.  The mental health experts providing the Veteran's VA examinations have concluded that he does not have such deficiencies and the Veteran and his spouse have not reported deficiencies, other than in the areas of work and mood.

Therefore, the Board finds that the Veteran's PTSD symptoms were productive of symptomatology associated with a 50 percent rating. 

The Veteran has not exhibited symptoms indicating occupational and social impairment with deficiencies in most areas.  Instead, the evidence consistently shows that the Veteran's PTSD is not manifested by symptoms such as suicidal ideation, intermittently illogical speech, near continuous panic, spatial disorientation, or neglect of personal appearance.  Indeed, the Veteran was consistently found to be oriented in all spheres and to have no evidence of impairment of thought due to his PTSD.  He did not report suicidal ideation.  In fact, at his Board hearing, the Veteran's wife specifically stated that he was not suicidal.  He also did not report panic attacks.  

The history and symptoms reported by the Veteran and his spouse have been considered.  Moreover, the competent psychiatric evidence offering detailed specific findings is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the lay testimony with regard to the matters the Veteran is competent to address, the Board relies upon the competent clinical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disability at issue.

The clinical evidence of record establishes that the Veteran's PTSD has been characterized as no more than moderate and his symptomatology has caused no more than occupational and social impairment with reduced reliability and productivity.  

Thus, the Board finds that based on the overall record evidence, including the Veteran's lay statements, the effects of the Veteran's PTSD symptoms are of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a 50 percent schedular rating for the entire appeal period.

The Veteran's symptomatology has remained stable throughout the appeal and therefore staged ratings are not warranted.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.


REMAND

In May 2014, the Board instructed the AOJ to refer the Veteran's TDIU claim to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b) if after adjudicating the Veteran's PTSD claim, he did not meet the percentage requirements for a TDIU prior to August 31, 2010.  

There has not been substantial compliance with the Board's remand directives.  Specifically, the Veteran's claim for TDIU prior to August 31, 2010 has not been addressed and has not been referred to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b).  Therefore, remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (270-71) (1998).  

Accordingly, the case is REMANDED for the following action:

1.   Refer the Veteran's claim for a TDIU prior to August 31, 2010 to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b). 

2.   If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


